Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim amendments filed 5/17/2022 are acknowledged.  Claims 1 and 4-34 are pending.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first fluid device” in claim 23 and “a plurality of fluid devices” in claim 29.  It is noted that “a second fluid device” in claim 23 is modified by structure later in the claim and thus does not invoke 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
	The first fluid device is taken to be a stream straightener, an aerator, a spray head, a laminar flow blade, or a rain can (para [0062] pf the instant specification).
	The plurality of fluid devices are taken to be chosen from a stream straightener, an aerator, a spray head, a laminar flow blade, or a rain can or a fluidic chip as described in para [0064] of the instant specification. 

Allowable Subject Matter
Claims 1 and 4-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With regards to claim 5, the closest prior art is the combination as discussed above in regards to claims 1 and 3.  The combination does not teach the claimed structure of the ozone generator in claim 5.  The prior art does not provide a teaching or suggestion to arrive at the claimed invention within the claim environment.
	With regards to claim 23, the closest prior art is Koganezawa et al. as discussed above.  Koganezawa et al. uses only one fluid device connected to both of the tap water and the ozone to supply tap water or ozone water.  It is not clear why a person having ordinary skill in the art would find it obvious to separate this function into two different components absent a teaching to do so.  Additionally, the duplication of the fluid device in Koganezawa et al. is not obvious as one fluid device/faucet is generally known for use in washing hands and generally sufficient.  It is not clear what predictable result would occur from the duplication that would motivate a person having ordinary skill to carry out the duplication.
	With regards to claim 29, Koganezawa discloses a water treatment dispensing system (automatic faucet device for cleaning human body with ozone-water; title) comprising: an outer housing defining a chamber (automatic faucet device 1 shown in FIG. 1 as an outer housing defining a chamber; a plurality of fluid devices supported by the outer housing (first solenoid valve 4 and second solenoid valve 6, e.g. FIG. 6; col. 4, line 56-col. 5, line 1 ); an ozone generator fluidly coupled to the fluid devices for delivering ozonated water to the hands of a user received within the chamber (ozone-water source 8 shown in FIG. 6 fluidly coupled to first solenoid valve 4 and second solenoid valve 6 for delivering ozonated water to the hands of a user; col. 4, line 66-col. 5, line 5); an electrically operable valve in fluid communication with the ozone generator for controlling fluid flow therethrough (first solenoid valve 4 and second solenoid valve 6; FIGS. 6 and 7; col. 5, lines 14-34); a controller in electrical communication with the electrically operable valve (a control unit not shown including solenoid valve control circuit 78 for controlling second solenoid valve 6; FIG. 7; col. 5, lines 42-44 ); a user detector in electrical communication with the controller (detector 7 for detecting the presence of a user's hands; FIGS. 2 and 4; col. 3, lines 58-65), wherein the controller controls the electrically operably valve in response to the user detector detecting the hands of a user (First solenoid valve 4 opens in response to the detection signal from sensor 7. col. 6, lines 59-62). 
	While the newly cited prior art of Chewins addresses the addition of a gas mitigation system, Claim 29 remains allowable on different grounds.  The chamber of Kogenazawa is not a chamber that hands would enter and thus the controller does not operate the valve in response to a user’s hand being detected inside the chamber (a user would place their hands under the faucet and not inside any outer housing chamber).  Chewins has a cone head 40 but this is not a chamber that the target surface is placed into as the cone head is positioned over the target wound (para [0047]-[0048]).  Thus there would be no motivation to have the claimed control.  Additionally, given the teachings of Kogenazawa not having such a chamber around the whole washing area to have to stick hands into and Chewins solving any ozone off gas issue without such a chamber and control, there is no motivation to include such a chamber with the claimed control. 
	The prior art of record, individually or in combination, does not teach or fairly suggest a water treatment dispensing system comprising: an outer housing defining a chamber; a plurality of fluid devices supported by the outer housing; an ozone generator fluidly coupled to the fluid devices for delivering ozonated water to the hands of a user received within the chamber; an electrically operable valve in fluid communication with the ozone generator for controlling fluid flow therethrough; a controller in electrical communication with the electrically operable valve; a user detector in electrical communication with the controller, wherein the controller controls the electrically operable valve in response to the user detector detecting the hands of a user within the chamber; and a gas mitigation system in electrical communication with the controller and including a fan configured to draw ozone outgas from within the chamber.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197. The examiner can normally be reached Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DONALD R SPAMER/Primary Examiner, Art Unit 1799